Citation Nr: 0800848	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-22 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas


THE ISSUES

1.	Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the right upper extremity.  

2.	Entitlement to an initial compensable evaluation for 
peripheral neuropathy of the left upper extremity.

3.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1968 to May 1975.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 RO decision granting service 
connection for peripheral neuropathy of the right and left 
upper extremity and assigning a 0 percent evaluation.  This 
appeal also comes before that Board from a June 2005 rating 
decision denying entitlement to TDIU.  

The Board received additional medical evidence from the 
veteran in July 2006 and December 2006 consisting of VA 
medical records.  The new evidence was accompanied by a 
waiver of the veteran's right to initial consideration of the 
new evidence by the RO.  38 C.F.R. §§ 19.9, 20.1304(c) 
(2007).  Accordingly, the Board will consider the new 
evidence in the first instance in conjunction with the issue 
on appeal.

Additional evidence was also submitted by the veteran in July 
2006 consisting of a Social Security Administration award 
letter.  The veteran did not provide a waiver of RO 
consideration of this evidence.  See 38 C.F.R. § 20.1304(c).  
The additional evidence does not provide information 
regarding the veteran's peripheral neuropathy and does not 
establish that the veteran meets the criteria for TDIU under 
38 C.F.R. § 4.16 (2007).  As such, the Board finds that the 
evidence is not pertinent and referral to the RO for initial 
review is not required.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The objective medical evidence shows normal strength, 
tone, reflexes, sensation and range of motion in the right 
upper extremity.  

3.	The objective medical evidence shows normal strength, 
tone, reflexes, sensation and range of motion in the left 
upper extremity.

4.	The veteran is currently service connected for diabetes 
mellitus, rated as 40 percent disabling; tinnitus, rated as 
10 percent disabling; peripheral neuropathy of the right 
lower extremity associated with diabetes mellitus, rated 10 
percent disabling; peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus, rated 10 percent 
disabling; bilateral hearing loss, rated as 0 percent 
disabling; peripheral neuropathy of the right upper extremity 
associated with diabetes mellitus, rated 0 percent disabling; 
and peripheral neuropathy of the left upper extremity 
associated with diabetes mellitus, rated 0 percent disabling.  

5.	The veteran has a combined disability rating of 60 
percent.

6.	The veteran does not meet the percentage criteria for a 
total disability rating based on individual unemployability 
due to service-connected disabilities and the evidence of 
record does not show that the veteran is otherwise 
unemployable by reason of his service-connected disabilities.


CONCLUSIONS OF LAW

1.	The criteria for a compensable evaluation for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 
4.40, 4.124, 4.124a, Diagnostic Code 8515 (2007).  

2.	The criteria for a compensable evaluation for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.20, 4.40, 
4.124, 4.124a, Diagnostic Code 8515 (2007).  

3.	The criteria for a TDIU rating are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May 2004 and January 2005 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decisions.  The letters informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection for 
peripheral neuropathy.  In Dingess, the Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled. Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214 and VA medical records.  The appellant 
was afforded a VA medical examination in June 2004.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


PERIPHERAL NEUROPATHY - Right and Left Upper Extremities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But since the 
veteran timely appealed the ratings initially assigned for 
his peripheral neuropathy, the Board must consider 
entitlement to "staged" ratings to compensate for times 
since filing the claim when the disability may have been more 
severe than at other times during the course of the appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The veteran's peripheral neuropathy of the right and left 
upper extremities has been rated as 0 percent disabling by 
analogy under Diagnostic Code 8599-8515.  Diagnostic Code 
8599 indicates the condition is unlisted and is rated under a 
closely related disease or injury.  38 C.F.R. § 4.27.  
Diagnostic Code 8515 pertains to paralysis of the median 
nerve.  Under Diagnostic Code 8515, a 10 percent rating is 
for application when there is mild incomplete paralysis of 
the median nerve.  A 30 percent rating is for application 
when there is moderate incomplete paralysis.  A 50 percent 
rating is provided for severe incomplete paralysis.  A 
maximum 70 percent evaluation is warranted for complete 
paralysis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

The Board has reviewed all the medical evidence of record and 
finds that the veteran's peripheral neuropathy of the right 
and left upper extremities is appropriately evaluated.  

In a July 2003 VA Compensation and Pension Examination the 
cranial nerves II - XII were grossly intact, deep tendon 
reflexes were intact, finger-thumb dexterity was intact, 
nose-finger coordination was intact, and there was full range 
of motion in all joints and no complaints of pain. There was 
also no ankylosis or other deformity.  The diagnosis was 
essentially normal peripheral neuropathy examination.  

An October 2003 neurology consult showed normal strength and 
tone in both upper extremities.  Sensation in the upper 
extremities was preserved distally.  In April 2004, an EMG 
nerve conduction study showed diffuse peripheral neuropathy 
without axon degeneration.  In May 2004, the veteran's 
bilateral hand grip was equal and normal.  

In a June 2004 VA Compensation and Pension Examination, the 
examiner found that the two point discrimination was intact 
as well as sharp and dull sensation to the finger tips.  The 
hands had full range of motion with thumbs to fingers and 
finger tips touching the palmar creases.  The veteran's grip 
strength was equal and strong.  

In July 2006, the veteran reported a numbing sensation in all 
his extremities for the past 5 years.  The right upper nerve 
conduction study revealed diffuse peripheral neuropathy.  The 
symptoms were not persistent.  Symptoms occurred while 
sleeping and after waking up and resolved within one hour.  

November 2006 VA treatment notes indicate that the veteran 
had ulnar compression in the upper extremities.  There was no 
peripheral neuropathy objectively related to diabetes 
mellitus and there was a normal peripheral sensory 
examination.  

Based on the medical evidence and the lack of objective 
findings of symptoms associated with peripheral neuropathy, 
the Board concludes that a compensable evaluation is not 
warranted.  The veteran had normal strength, tone, reflexes, 
sensation and range of motion in his upper extremities.  
There was also no evidence of paralysis in the upper right or 
left extremity in the medical evidence of record.  As such, 
the Board does not find that the veteran's peripheral 
neuropathy is mildly disabling.  The Board also considered 
the veteran's assertions of pain, however, the objective 
medical evidence does not demonstrate impairment of ordinary 
activities to warrant a compensable rating.  

The Board notes that other diagnostic codes could also apply 
to the veteran's disability.  Diagnostic Codes 8510-8716 also 
apply to peripheral nerve disabilities.  Under these codes a 
compensable evaluation requires at least a mildly disabling 
disability.  See 38 C.F.R. § 4.124a, Diagnostic Code 8510-
8716 (2007).  The criteria under these codes for an increased 
rating are analogous to Diagnostic Code 8515.  Therefore, the 
veteran would also not be entitled to a compensable rating 
under these codes.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of positive and negative evidence.  As the 
preponderance of the evidence is against the claim for a 
compensable evaluation for peripheral neuropath of the right 
and left upper extremities, the benefit-of-the-doubt rule 
does not apply and the Board must deny the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The Board further notes that to the extent that the veteran's 
service-connected disabilities affect his employment, such 
has been contemplated in the assignment of the current 0 
percent schedular evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 (2007) is 
not warranted.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2007).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2007).  

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2007).   (The 
veteran's disabilities are not the result of a common 
etiology. 38 C.F.R. § 4.16(a)(2))  Veterans unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disability shall be rated totally disabled.  
38 C.F.R. § 4.16(b) (2007).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321 (2007).

In this case, the service connected disabilities include 
diabetes mellitus, rated as 40 percent disabling; tinnitus, 
rated as 10 percent disabling; peripheral neuropathy of the 
right lower extremity associated with diabetes mellitus, 
rated 10 percent disabling; peripheral neuropathy of the left 
lower extremity associated with diabetes mellitus, rated 10 
percent disabling; bilateral hearing loss, rated as 0 percent 
disabling; peripheral neuropathy of the right upper extremity 
associated with diabetes mellitus, rated 0 percent disabling; 
and peripheral neuropathy of the left upper extremity 
associated with diabetes mellitus, rated 0 percent disabling.  
The service connected disabilities combine to a rating of 60 
percent.  Thus, as the combined service connected disability 
is lower than 70 percent, the criteria for a total disability 
rating under the provisions of 38 C.F.R. § 4.16(a) are not 
met. 

Notwithstanding, it is the policy of the VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the rating enunciated in 38 C.F.R. § 
4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b) (2007).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence of record, however, does not show that the 
veteran is unable to secure or follow a substantially gainful 
occupation due to his service-connected disabilities.  The 
evidence shows that the veteran retired in October 2005.  
There is no evidence that the veteran is unemployable due to 
service connected disabilities.  There is also no evidence 
showing that the veteran retired due to a service connected 
disability.  As there is no competent medical evidence of 
record to show that the veteran is unable to secure or 
maintain substantially gainful employment solely due to his 
service-connected disabilities, the veteran's claim for 
entitlement to a TDIU is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  See Gilbert v. Derwinski, 
supra.  


ORDER

Entitlement to a compensable rating for peripheral 
neuropathy of the right upper extremity is denied. 

Entitlement to a compensable rating for peripheral 
neuropathy of the left upper extremity is denied. 

Entitlement to TDIU is denied. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


